Lake, J.
It is only from a final judgment of a justice of the peace that an appeal to the district court lies. Code of Civil Procedure, sec. 1006. Gen. Stat., 686.
A judgment for costs merely, does not dispose of the action in which they are made, and is not final. Sprick v. Washington County, 3 Neb., 253. Nichols, Shepard Co. v. Hail, 5 Neb., 194.
The judgment in question was simply for costs, there being no dismissal of the case, as there ought to have been on the verdict of the jury in favor of the defendant.
The order of the district court dismissing the formal appeal was therefore right, and is affirmed.
Judgment aeeirmed.